DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771,278 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
U.S. Patent No. 10,771,278 B2.
Claim 7, A method comprising: receiving a preamble of a message, wherein: the message comprises a plurality of payloads following the preamble, the plurality of payloads are arranged in an order of increasing modulation profile, and there is no intervening preamble between adjacent payloads of the plurality of payloads; identifying a payload of the plurality of payloads; determining, according to the preamble, how to properly receive the identified payload; and receiving the identified payload.
Claim 1, 1. A method in a communication network node of receiving a payload in a downstream traffic phase of a time-division duplex (TDD) cycle, the method comprising: receiving a preamble of a message comprising: the preamble; and a plurality of payloads following the preamble, wherein the plurality of payloads are arranged in an order of increasing modulation profile and there is no intervening preamble between adjacent ones of the plurality of payloads; identifying a payload of the plurality of payloads; determining, based at least in part on the preamble, how to properly receive the identified payload; and receiving the identified payload.
Claim 8 The method of claim 7, wherein: the method is performed by a node in a network, and the node receives the preamble and the payload from a coordinator of the network.
Claim 2. The method of claim 1, wherein: the network node is a Customer Premises Equipment (CPE) of a premises-based coaxial cable network; and the network node receives the preamble and the identified payload from a Network Coordinator (NC) node of the premises-based coaxial cable network.
Claim 9 The method of claim 7, wherein: the method is performed by a network node, and the network node receives the preamble and the payload from a head end node.
Claim 3. The method of claim 1, wherein the network node receives the preamble and the identified payload from a head end node.
Claim10 The method of claim 7, wherein: the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 4. The method of claim 1, wherein the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 11 The method of claim 7, wherein: there is no intervening information between adjacent ones of the plurality of payloads.
Claim 5. The method of claim 1, wherein there is no intervening information between adjacent ones of the plurality of payloads.
Claim 12 The method of claim 7, wherein: the method is performed by a node, the node is a closest node to a transmitter of the message, and the identified payload is a last payload of the plurality of payloads.
Claim 6. The method of claim 1, wherein the node is a closest node to a transmitter of the message, and the identified payload is a last payload of the plurality of payloads.
Claim 13 	The method of claim 7, wherein: the plurality of payloads are arranged in an order of increasing degrees of Quadrature Amplitude Modulation (QAM).
Claim 7. The method of claim 1, wherein the plurality of payloads are arranged in an order of increasing degrees of Quadrature Amplitude Modulation (QAM).
Claim 14 A method, comprising: receiving a first message identifying a payload of a plurality of payloads; receiving a second message comprising: a preamble, and a plurality of payloads following the preamble, wherein the plurality of payloads comprise the identified payload and are arranged in an order of increasing modulation profile; determining, based at least in part on the preamble, how to properly decode the identified payload; and decoding the identified payload.
Claim 8. A method in a communication network node of receiving a payload in a downstream traffic phase of a time-division duplex (TDD) cycle, the method comprising: receiving a first message identifying a payload of a plurality of payloads, where the identified payload is to be communicated to the node; receiving a second message comprising: a preamble; and a plurality of payloads following the preamble, wherein the plurality of payloads comprise the identified payload and are arranged in an order of increasing modulation profile; determining, based at least in part on the preamble, how to properly decode the identified payload; and decoding the identified payload.
Claim 15 The method of claim 14, wherein: the method is performed by a node in a network, and the node receives the preamble and the payload from a coordinator of the network.
Claim 9. The method of claim 8, wherein: the network node is a Customer Premises Equipment (CPE) of a premises-based coaxial cable network; and the network node receives the preamble and the identified payload from a Network Coordinator (NC) node of the premises-based coaxial cable network.
Claim 16 The method of claim 14, wherein: the method is performed by a network node, and the network node receives the preamble and the payload from a head end node.
Claim 3. The method of claim 1, wherein the network node receives the preamble and the identified payload from a head end node.
Claim 17 The method of claim 14, wherein: the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 10. The method of claim 8, wherein the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 18 The method of claim 14, wherein: there is no intervening information between adjacent ones of the plurality of payloads.
Claim 11. The method of claim 8, wherein there is no intervening preamble between adjacent ones of the plurality of payloads.
Claim 19 The method of claim 14, wherein: the method is performed by a node, the node is a closest node to a transmitter of the message, and the identified payload is a last payload of the plurality of payloads	
Claim 13. The method of claim 8, wherein the node is a closest node to a transmitter of the message, and the identified payload is a last payload of the plurality of payloads. ones of the plurality of payloads.
Claim 20 The method of claim 14, wherein: the plurality of payloads are arranged in an order of increasing degrees of Quadrature Amplitude Modulation (QAM).
Claim 14. The method of claim 8, wherein the plurality of payloads are arranged in an order of increasing degrees of Quadrature Amplitude Modulation (QAM).
Claim 21 A method, comprising: receiving a message from a transmitting node, the message comprising: a preamble, and a plurality of payloads following the preamble, wherein the plurality of payloads are arranged in an order based on distance from the transmitting node and there is no intervening preamble between adjacent ones of the plurality of payloads; identifying a payload of the plurality of payloads; determining, based at least in part on the preamble, how to properly receive the identified payload; and receiving the identified payload.
Claim 15. A method in a communication network node of receiving a payload in a downstream traffic phase of a time-division duplex (TDD) cycle, the method comprising: receiving a message from a transmitting node, the packet comprising: a preamble; and a plurality of payloads following the preamble, wherein the plurality of payloads are arranged in an order based on distance from the transmitting node and there is no intervening preamble between adjacent ones of the plurality of payloads; identifying a payload of the plurality of payloads; determining, based at least in part on the preamble, how to properly receive the identified payload; and receiving the identified payload.
Claim 22 The method of claim 21, wherein the plurality of payloads are arranged in an order of decreasing distance from a transmitting node.
Claim 16. The method of claim 15, wherein the plurality of payloads are arranged in an order of decreasing distance from the transmitting node.
Claim 23 The method of claim 21, wherein: the method is performed by a node in a network, and the node receives the preamble and the payload from a coordinator of the network.
Claim 17. The method of claim 15, wherein: the network node is a Customer Premises Equipment (CPE) of a premises-based coaxial cable network; and the transmitting node comprises a Network Coordinator (NC) node of the premises-based coaxial cable network.
Claim 24 The method of claim 21, wherein: there is no intervening preamble between adjacent ones of the plurality of payloads.
Claim18. The method of claim 15, wherein there is no intervening preamble between adjacent ones of the plurality of payloads.
Claim 25 The method of claim 21, wherein: the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 19. The method of claim 15, wherein the preamble comprises physical (PHY) layer parameters for the plurality of payloads.
Claim 26 The method of claim 21, wherein: there is no intervening information between adjacent ones of the plurality of payloads.
Claim 20. The method of claim 15, wherein there is no intervening information between adjacent ones of the plurality of payloads.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467